Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 02/24/2022. Claims 1-11 are presently pending and are presented for examination. 

Response to Arguments
Applicant’s arguments, see page 6, filed 02/24/2022, with respect to the claim interpretation under §112(f) have been fully considered and are persuasive. The amendments to the claims have overcome the claim interpretation. The claim interpretation under §112(f) has been withdrawn. 
Applicant’s election, see page 6, filed 02/24/2022, with respect to the provisional non-statutory double patenting of claims 1-11, have been fully considered. The previous provisional ODP is maintained per Applicant’s comment that a TD will be filed later. 
Applicant's arguments, see page 6, filed 02/24/2022 have been fully considered but they are not persuasive. Applicant argues that Huang does not teach or suggest the new element in which the user’s comment text is displayed on the editing screen of an operation program together with the command, and the command text enhancing the readability of the operation program. However, as discussed in further detail below, Huang also discloses the new element “wherein the comment text is displayed on the editing screen together with the command so as to enhance readability of the operation program” in both its figures, specifically FIG. 8F, and in paragraph 19. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-2, 9, and 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of pending application Katou (U.S. Patent Application No. 16/839,309, hereinafter “Katou”) in view of Huang et al. US 20190077009 A1 (“Huang”). 
	Regarding Claim 1. Katou teaches:
	A robot teaching device configured to perform teaching of a robot, the robot teaching device comprising: 
	a display device; 
	a microphone configured to collect voice and output a voice signal; 
	a processor configured to:
	identify one or more words represented by the voice from the voice signal and output character data constituted by the one or more words (Claim 1);
	create an editing screen of an operation program for the robot and display the editing screen on the display device (Claim 3); and 
	in a state in which the editing screen of the operation program is displayed on the display device, receive verbal input from a user to add a word represented by the character data as a comment text, to a command in the operation program (Claims 3 and 4).
	Katou does not teach:
	wherein the comment text is displayed on the editing screen together with the command so as to enhance readability of the operation program.
	However, Huang teaches:
	wherein the comment text is displayed on the editing screen together with the command so as to enhance readability of the operation program (In addition to displaying a visual or textual response to the user input [paragraph 19], FIG. 8F shows the user comment text displayed on the editing screen so as to be readable by the user. Specifically, the user enters the command “what’s the airspeed velocity of an unladen swallow?” and when the processor asks if the swallow is European or African, the user enters the response “European,” which is displayed on the editing screen).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Katou with wherein the comment text is displayed on the editing screen together with the command so as to enhance readability of the operation program as taught by Huang so as to allow the user to read the comment text and proofread their text before entering the command.
	Regarding Claim 2. Katou teaches:
	the robot teaching device according to claim 1, the processor further configured to:
	store, in a storage, each of a plurality of types of commands used in teaching of the robot in association with a recognition target word (Claim 1); 
	set the added comment text as a new recognition target word, and add, to the storage, the new recognition target word while associating the new recognition target word with the command to which the comment text in the operation program is added (Claim 4).
	Katou does not teach:
	determine whether the recognition target word stored in the correspondence storage section is included in the word represented by the character data; and 
	output a signal for executing the command stored in the correspondence storage section in association with the recognition target word determined to be included in the word represented by the character data.
	However, Huang teaches:
	determine whether the recognition target word stored in the correspondence storage section is included in the word represented by the character data (FIG. 4 shows how input can be classified as recognized input or unrecognized input. A recognized input can be a user input associated with responses within the response module, and an unrecognized input can be a user input without associated responses within the response module [paragraph 60]. Looking at FIG. 4, we see that there is an interpretation module that determines whether the input is recognized or not, which reads on a recognition target input determination section to determine whether the input stored in the correspondence section is included in the user input. Additionally, in at least one embodiment, the user input includes verbal input such as text, or an input associated with keywords [paragraph 40], so the input to be recognized or unrecognized can be a target keyword); and 
	output a signal for executing the command stored in the correspondence storage section in association with the recognition target word determined to be included in the word represented by the character data (A local control system can store inputs, process programming configuration, direct output control, and provide any suitable form of control [paragraph 27]. A personality configuration can define output responses to inputs [paragraph 30]. FIGS. 4 and 11 show how the robot will then respond to the user input depending on whether or not the robot recognizes the user input, whether or not that input is verbal or a keyword).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Katou with determine whether the recognition target word stored in the correspondence storage section is included in the word represented by the character data; and output a signal for executing the command stored in the correspondence storage section in association with the recognition target word determined to be included in the word represented by the character data as taught by Huang so as to allow the invention of Katou to determine if a target word is stored in the correspondence storage section and determine what commands to execute based on the word determined to be included in the word represented by the character data.
	Regarding Claim 9. Katou in combination with Huang teaches:
	the robot teaching device according to claim 2.
	Katou does not teach:
	wherein
	the processor is further configured to, when the word represented by the character data does not include the recognition target word stored in the storage, extract the one or more recognition target words having a predetermined association with the word represented by the character data from the storage, and display a selection screen on the display device for accepting operation input to select one from the one or more commands associated with the extracted one or more recognition target words in the storage. 
	However, Huang teaches:
	wherein
	the processor is further configured to, when the word represented by the character data does not include the recognition target word stored in the storage, extract the one or more recognition target words having a predetermined association with the word represented by the character data from the storage, and display a selection screen on the display device for accepting operation input to select one from the one or more commands associated with the extracted one or more recognition target words in the storage (FIG. 4 shows the management of an unrecognized input. Unrecognized inputs can be a user input that does not match a pattern in the response tree index [paragraph 60]. Unrecognized inputs can otherwise be defined, and a redirecting response can be generated using a template and a reference to a robot-associated response module. This redirecting response can be a response associated with the last recognized input (e.g., of the current user account, or associated user accounts). This means that one or more recognized inputs are extracted and delivers output to the user, which in FIGS. 8A-8F is done through a display screen. FIGS. 8B and 8F show how the display screen can give the user options to select and accept an option either by touchscreen or verbal command. In FIG. 8F, in response to being asked the airspeed velocity of an unladen swallow, the robot can request clarification if the swallow is African or European, meaning that the selection screen can provide the user with the option to accept operation input to select one or more commands associated with the extracted words recognized in the original command). 
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Katou with wherein the processor is further configured to, when the word represented by the character data does not include the recognition target word stored in the storage, extract the one or more recognition target words having a predetermined association with the word represented by the character data from the storage, and display a selection screen on the display device for accepting operation input to select one from the one or more commands associated with the extracted one or more recognition target words in the storage as taught by Huang so as to allow the system to handle words that are not included in the correspondence storage section based on the context of other words in a given command and ask the user for more feedback to clarify the command.
	Regarding Claim 11. Katou in combination with Huang teaches:
	the robot teaching device according to claim 1.
	Katou does not teach:
	further comprising: 
	an operation program storage section configured to store a plurality of operation programs, wherein 
	the processor is configured to select, based on the one or more words identified by the processor, one operation program to be a target for creation of the editing screen, from the plurality of operation programs stored in the operation program storage.
	However, Huang teaches:
	further comprising: 
	an operation program storage section configured to store a plurality of operation programs (The user client is able to store the user’s new response modules, along with predefined modules that the user can edit [paragraph 37]), wherein 
	the processor is configured to select, based on the one or more words identified by the processor, one operation program to be a target for creation of the editing screen, from the plurality of operation programs stored in the operation program storage (The conversation client allows the user to edit a response module [paragraph 37], and it also allows a user to edit a previously-created program (any program other than a response module) [paragraph 50]. This is done in response to input from the user, and the user input for the conversation client can be verbal [paragraph 40]. As shown in FIGS. 8A-8F, the conversation client includes a screen for delivering output [paragraph 31]. User input can be an input option selection, wherein the robot-associated response can be selected from the set of pre-mapped responses, such as the ones shown in FIG. 8B [paragraph 49]. Additionally, in order for the user to modify a program, the user can select the program to be edited through the user client, which allows the user to select the program they wish to edit [paragraph 50]. The client includes a voice recognition submodule, and the user input can include natural language voice and/or text, among other things [paragraph 19], so the user can select a program for editing through verbal selection).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Katou with further comprising: an operation program storage section configured to store a plurality of operation programs, wherein the processor is configured to select, based on the one or more words identified by the processor, one operation program to be a target for creation of the editing screen, from the plurality of operation programs stored in the operation program storage as taught by Huang so as to store multiple programs and retrieve one at the user’s request via the voice recognition module. 

Claims 3-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of pending application Katou (U.S. Patent Application No. 16/839,309, hereinafter “Katou”) and Huang et al. US 20190077009 A1 (“Huang”) as applied to claim 2 above, and in further view of Lee et al. US 20150161099 A1 (“Lee”). 
	Regarding Claim 3. Katou in combination with Huang teaches:
	The robot teaching device according to claim 2. 
	Katou does not teach:
	further comprising a language selector configured to accept operation input for selecting a language for the recognition target word by the processor, and 
	the processor identifies the one or more words of the character data based on the language selected via the language selector.
	However, Lee teaches:
	further comprising a language selector configured to accept operation input for selecting a language for the recognition target word by the processor (A display unit that displays a language selection window by which the user can select one or more languages [paragraph 42]. FIG. 2B shows the language recognized by a sensor for sensing user’s input. The sensor can be a voice recognition sensor [paragraph 38]), and 
	the processor identifies the one or more words of the character data based on the language selected via the language selector (FIG. 4 shows how the system will recognize an object at 420, detect information regarding the language corresponding to the object at 430, displays keypad selection window corresponding to detected language information at 440, which is a type of output, and can even switch between languages according to the user’s input. The object recognized can be characters, images, text, etc., on the application window [paragraph 55]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Katou with further comprising a language selector configured to accept operation input for selecting a language for the recognition target word by the processor, and the processor identifies the one or more words of the character data based on the language selected via the language selector as taught by Lee so that different languages can be used for the robotic system. 
	Regarding Claim 4. Katou in combination with Huang and Lee teaches:
	The robot teaching device according to claim 3. 
	Katou does not teach:
	wherein 
	the processor is further configured to, based on the language, determine whether the recognition target word is included in the word represented by the character data.
	However, Huang teaches:
	wherein 
	the processor is further configured to, based on the language, determine whether the recognition target word is included in the word represented by the character data (FIGS. 4 and 11 show how the robot will then respond to the user input depending on whether or not the robot recognizes the user input, whether or not that input is verbal or a keyword. An interpretation module can include keyword identification methods such as lexicons, parsers, and rule sets to identify keywords [paragraph 38], which means that the interpretation module detects the keywords based on the language of the system. Verbal input or an input associated with verbal tags can be pre-assigned or automatically determined, and interpreted using the respective interpretation module, wherein the results are fed to the response module [paragraph 40]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Katou with wherein 	the processor is further configured to, based on the language, determine whether the recognition target word is included in the word represented by the character data as taught by Huang so that the system can recognize the language of the user’s input. 
	Katou also does not teach:
	wherein 
	the processor is further configured to, based on the language selected via the language selector, set the language based on the detected language information.
	However, Lee teaches:
	wherein 
	the processor is further configured to, based on the language selected via the language selector, set the language based on the detected language information (As shown in FIG. 4, after recognizing the object at 420, the system will detect information regarding the language corresponding to the object at 430. The program is configured to recognize an object in the concurrently executed application, detect language information from the object, set a language for the text IME based on the detected language information, and displaying the text IME for input of the set language [paragraph 15]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Katou with wherein 	the processor is further configured to, based on the language selected via the language selector, set the language based on the detected language information as taught by Lee so as to allow the system to work with different languages, and determine the language based on the user’s input. 
	Regarding Claim 5. Katou in combination with Huang and Lee teaches:
	The robot teaching device according to claim 3. 
	Katou does not teach:
	wherein 
	the processor is further configured to include dictionary data for a plurality of types of languages, estimate a language of the voice by using the dictionary data for the plurality of types of languages, and when the estimated language is different from the language being selected via the language selection section, display an image representing a message prompting to switch the language being selected to the estimated language on the display device.
	However, Lee teaches:
	wherein 
	the processor is further configured to include dictionary data for a plurality of types of languages, estimate a language of the voice by using the dictionary data for the plurality of types of languages, and when the estimated language is different from the language being selected via the language selection section, display an image representing a message prompting to switch the language being selected to the estimated language on the display device (In at least one embodiment, the controller can detect language information from the recognized text using a language recognition algorithm [paragraph 117]. Additionally, the display unit is configured to display an object corresponding to an application that is concurrently executed with a touch panel configured to sense a user’s input, and a controller configured to recognize the object to detect language information related to a language of the object [Claim 11]. As stated above, the object can be detected by a voice recognition sensor [paragraph 38]. The text IME sets up a language or switches types of text IMEs (which are different types of keyboard layouts corresponding to different languages), based on the language information from the controller [paragraph 58]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Katou with wherein 	the processor is further configured to include dictionary data for a plurality of types of languages, estimate a language of the voice by using the dictionary data for the plurality of types of languages, and when the estimated language is different from the language being selected via the language selection section, display an image representing a message prompting to switch the language being selected to the estimated language on the display device as taught by Lee so as to allow the system to estimate a language when a language has not been directly selected by the user. 

Claims 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of pending application Katou (U.S. Patent Application No. 16/839,309, hereinafter “Katou”) and Huang et al. US 20190077009 A1 (“Huang”) as applied to claim 2 above, and in further view of Hussain et al. US 20180103066 A1 (“Hussain”). 
	Regarding Claim 6. Katou in combination with Huang teaches:
	The robot teaching device according to claim 2. 
	Katou also teaches:
	A display device to display an image representing a message to the user (Claim 1).
	Katou does not teach:
	wherein 
	the processor is further configured to cause, before outputting the signal for executing the command, the device to send a message requesting execution permission.
	However, Hussain teaches:
	wherein 
	the processor is further configured to cause, before outputting the signal for executing the command, the device to send a message requesting execution permission (A system that can receive an execution request for executing a command, where as a result of receiving the execution request, the system may verify whether the requesting entity is associated with a policy that grants permission to execute the command document [paragraph 23]. The request is either granted or denied based on the permission verification. This process is shown in FIG. 15. FIG. 6 illustrates a display indicating that a portion of instances are not in a state to accept a command in accordance with an embodiment [paragraph 9]. If execution of a command document or one or more commands in the document fail, or if a portion of the selected instances are not in a state to accept a command (which can be because the permission verification failed) [paragraph 120]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Katou with wherein the processor is further configured to cause, before outputting the signal for executing the command, the device to send a message requesting execution permission as taught by Hussain so as to allow for tighter control over the robot teaching device, as described by Huang in paragraph 20. 
	Regarding Claim 7. Katou in combination with Huang and Hussain teaches:
	The robot teaching device according to claim 6. 
	Katou does not teach:
	wherein 
	the processor determines whether execution of the command is permitted based on an input operation via an operation key.
	However, Hussain teaches:
	wherein 
	the processor determines whether execution of the command is permitted based on an input operation via an operation key (Each user may have a unique name within the account and may present, or otherwise prove, the possession of security credentials, such as by inputting a password, access key, and/or digital signature, to gain access to computing resources of the account [paragraph 30]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Katou with wherein 	the processor determines whether execution of the command is permitted based on an input operation via an operation key as taught by Hussain so that the user has an easy means of entering permission information. 
	Regarding Claim 8. Katou in combination with Huang and Hussain teaches:
	The robot teaching device according to claim 6. 
	Katou does not teach:
	wherein 
	the processor determines, based on the one or more words inputted as the voice signal via the microphone and identified by the processor, which user is issuing the command.
	However, Huang teaches:
	wherein 
	the processor determines, based on the one or more words inputted as the voice signal via the microphone and identified by the processor, which user is issuing the command (robot of the system can be associated with a user account, wherein the user account can track historic user inputs associated with the robot from a user, derivative data extracted from the user inputs, user information, robot personality selections, permissions, or any other suitable user-associated information [paragraph 29]. The robot system can also associate a specific user account to a common language [paragraph 32]. The robot can store user identifier information [paragraph 27]. The robot also can respond with a greeting to a user identified in an earlier session [paragraph 43], and the inclusion of a voice recognition submodule [paragraph 19], indicates that the robot can identify a user based on the user input, including spoken language input. Additionally, the client can manage the user account, store the response module for the user account or robot personality, and/or perform any other suitable function. The client is preferably a native application executing on a user device, which includes a microphone [paragraph 31]. The response module can be generated based on user responses to automatically presented robot-associated responses, historic user inputs for multiple users or user accounts, or any other suitable data).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Katou with wherein 	the processor determines, based on the one or more words inputted as the voice signal via the microphone and identified by the processor, which user is issuing the command as taught by Huang so that the system can use the voice recognition module to identify the user issuing the command.
	Katou in combination with Huang does not teach:
	wherein 
	the processor determines, based on which user is issuing the command, whether execution of the command is permitted. 
	However, Hussain teaches:
	wherein 
	the processor determines, based on which user is issuing the command, whether execution of the command is permitted (A system that can receive an execution request for executing a command, where as a result of receiving the execution request, the system may verify whether the requesting entity is associated with a policy that grants permission to execute the command document [paragraph 23]. The request is either granted or denied based on the permission verification. This process is shown in FIG. 15. FIG. 6 illustrates a display indicating that a portion of instances are not in a state to accept a command in accordance with an embodiment [paragraph 9]. If execution of a command document or one or more commands in the document fail, or if a portion of the selected instances are not in a state to accept a command (which can be because the permission verification failed) [paragraph 120]). 
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Katou in combination with Huang with wherein the processor determines, based on which user is issuing the command, whether execution of the command is permitted as taught by Hussain so as to have the system determine if the user issuing the command is authorized to issue the command.

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of pending application Katou (U.S. Patent Application No. 16/839,309, hereinafter “Katou”) as applied to claim 1 above, and in further view of Orcutt US 20120209610 A1 (“Orcutt”). 
	Regarding Claim 10. Katou in combination with Huang and Hussain teaches:
	The robot teaching device according to claim 6. 
	Katou also teaches:
	wherein the processor is further configured to newly create a file for an operation program (Claim 10).
	Katou does not teach:
	the processor is further configured to use one or more words identified by the processor as a file name.
	However, Orcutt teaches:
	the processor is further configured to use one or more words identified by the processor as a file name (A command browser including a button for creating a new command, which activates a command editor where a new command may be entered [paragraph 6]. The new command editor includes text input fields for a command name and description. Also included in the command editor is a button to train a command name for voice activation in a speech recognition system [paragraph 6]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Katou with the processor is further configured to use one or more words identified by the processor as a file name as taught by Orcutt so as to allow the user to create a new program name using the voice recognition module of Huang. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. US 20190077009 A1 (“Huang”).
	Regarding Claim 1. Huang teaches a robot teaching device configured to perform teaching of a robot (A method for robot interaction including receiving a user input at a conversation client on a user device, determining the response based on the user input at the user device, and at the user device, coordinating robot animation to present the response to the user [paragraph 19]), the robot teaching device comprising: 
	a display device (The response can include: displaying a visual or textual response at the client in association with an icon representing the robot [paragraph 19]. The robot can include a visual output including a graphical display [paragraph 23]); 
	a microphone configured to collect voice and output a voice signal (The robot preferably has outputs including lights and speakers, and inputs including a microphone [paragraph 22]); and
	a processor (A processing system preferably functions to control the robot outputs, communication system, and/or other components. This processing system can be a processor, or similar processing device [paragraph 27]) configured to: 
	identify one or more words represented by the voice from the voice signal and output character data constituted by the one or more words (In a second example, user input is interpreted at the user device including a voice recognition submodule [paragraph 19]. In some specific examples, the robot can converse with the user where the user speaks input into the robot, and the robot transmits information associated with the input to the client. In a first variation, the user input is received at the conversation client running on the user device, where the user input includes a verbal input (text or verbal) associated with tags or keywords, which can be pre-assigned or automatically determined [paragraph 40]. The robot’s response can be spoken output [paragraph 19]); 
	create an editing screen of an operation program for the robot and display the editing screen on the display device (A response module of the system functions to determine the robot-associated response [paragraph 32], making it an operation program for the robot. In one example, the response module is generated by the user using a response module creation client running on the user device, or a different device, so that the user can create new or edit existing modules [paragraph 37]. The user device preferably includes an input device, such as a touchscreen, and an output device, such as a screen and speakers [paragraph 31]); and 
	in a state in which the editing screen of the operation program is displayed on the display device, receive verbal input form a user to add a word represented by the character data, as a comment text, to a command in the operation program (The user can input keywords that are either pre-assigned or automatically determined, and user input can include text, emojis, images, videos, audio, and robot manipulation [paragraph 38]. FIG. 6 shows the user input section in more detail, where the user enters input at S210, which is then entered into the response module. The user input can include voice and/or text [paragraph 19]),
	wherein the comment text is displayed on the editing screen together with the command so as to enhance readability of the operation program (In addition to displaying a visual or textual response to the user input [paragraph 19], FIG. 8F shows the user comment text displayed on the editing screen so as to be readable by the user. Specifically, the user enters the command “what’s the airspeed velocity of an unladen swallow?” and when the processor asks if the swallow is European or African, the user enters the response “European,” which is displayed on the editing screen).
	Regarding Claim 2. Huang teaches the robot teaching device according to claim 1.
	Huang also teaches:
	the processor further configured to: 
store, in a storage, each of a plurality of types of commands used in teaching of the robot in association with a recognition target word (The response module can be stored either by the client on the user device, or a remote computing system, or on the robot, or any other suitable system [paragraph 33]); 
	set the added comment text as a new recognition target word, and add, to the storage, the new recognition target word while associating the new recognition target word with the command to which the comment text in the operation program is added (The user can create new response modules at the conversation client shown in FIGS. 8A-8H [paragraph 37]. The machine-usable data can include: keywords, probabilities (e.g., for a given input class), scores, or any other suitable format. Each response module can be associated with one or more interpretation modules. The interpretation module(s) are preferably stored by the client (e.g., at the user device), but can alternatively be stored by the robot, the remote computing system (e.g., wherein the user input or parameters thereof are forwarded to the remote computing system for interpretation), or otherwise stored [paragraph 38]); 
	determine whether the recognition target word stored in the storage is included in the word represented by the character data (FIG. 4 shows how input can be classified as recognized input or unrecognized input. A recognized input can be a user input associated with responses within the response module, and an unrecognized input can be a user input without associated responses within the response module [paragraph 60]. Looking at FIG. 4, we see that there is an interpretation module that determines whether the input is recognized or not, which reads on a recognition target input determination section to determine whether the input stored in the correspondence section is included in the user input. Additionally, in at least one embodiment, the user input includes verbal input such as text, or an input associated with keywords [paragraph 40], so the input to be recognized or unrecognized can be a target keyword); and 
	output a signal for executing the command stored in the storage in association with the recognition target word determined to be included in the word represented by the character data (A local control system can store inputs, process programming configuration, direct output control, and provide any suitable form of control [paragraph 27]. A personality configuration can define output responses to inputs [paragraph 30]. FIGS. 4 and 11 show how the robot will then respond to the user input depending on whether or not the robot recognizes the user input, whether or not that input is verbal or a keyword).
	Regarding Claim 9. Huang teaches the robot teaching device according to claim 2.
	Huang also teaches:
	wherein
	the processor is further configured to, when the word represented by the character data does not include the recognition target word stored in the storage, extract the one or more recognition target words having a predetermined association with the word represented by the character data from the storage, and display a selection screen on the display device for accepting operation input to select one from the one or more commands associated with the extracted one or more recognition target words in the storage (FIG. 4 shows the management of an unrecognized input. Unrecognized inputs can be a user input that does not match a pattern in the response tree index [paragraph 60]. Unrecognized inputs can otherwise be defined, and a redirecting response can be generated using a template and a reference to a robot-associated response module. This redirecting response can be a response associated with the last recognized input (e.g., of the current user account, or associated user accounts). This means that one or more recognized inputs are extracted and delivers output to the user, which in FIGS. 8A-8F is done through a display screen. FIGS. 8B and 8F show how the display screen can give the user options to select and accept an option either by touchscreen or verbal command. In FIG. 8F, in response to being asked the airspeed velocity of an unladen swallow, the robot can request clarification if the swallow is African or European, meaning that the selection screen can provide the user with the option to accept operation input to select one or more commands associated with the extracted words recognized in the original command).
	Regarding Claim 11. Huang teaches the robot teaching device according to claim 1.
	Huang also teaches:
	further comprising: 
	an operation program storage section configured to store a plurality of operation programs (The user client is able to store the user’s new response modules, along with predefined modules that the user can edit [paragraph 37]), wherein 
	the processor is configured to select, based on the one or more words identified by the processor, one operation program to be a target for creation of the editing screen, from the plurality of operation programs stored in the operation program storage (The conversation client allows the user to edit a response module [paragraph 37], and it also allows a user to edit a previously-created program (any program other than a response module) [paragraph 50]. This is done in response to input from the user, and the user input for the conversation client can be verbal [paragraph 40]. As shown in FIGS. 8A-8F, the conversation client includes a screen for delivering output [paragraph 31]. User input can be an input option selection, wherein the robot-associated response can be selected from the set of pre-mapped responses, such as the ones shown in FIG. 8B [paragraph 49]. Additionally, in order for the user to modify a program, the user can select the program to be edited through the user client, which allows the user to select the program they wish to edit [paragraph 50]. The client includes a voice recognition submodule, and the user input can include natural language voice and/or text, among other things [paragraph 19], so the user can select a program for editing through verbal selection).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US 20190077009 A1 (“Huang”) as applied to claim 2 above, and further in view of Lee et al. US 20150161099 A1 (“Lee”).
	Regarding Claim 3. Huang teaches the robot teaching device according to claim 2.
	Huang does not teach:
	further comprising a language selector configured to accept operation input for selecting a language for the recognition target word by the processor, and 
	the processor identifies the one or more words of the character data based on the language selected via the language selector.
	However, Lee teaches:
	further comprising a language selector configured to accept operation input for selecting a language for the recognition target word by the processor (A display unit that displays a language selection window by which the user can select one or more languages [paragraph 42]. FIG. 2B shows the language recognized by a sensor for sensing user’s input. The sensor can be a voice recognition sensor [paragraph 38]), and 
	the processor identifies the one or more words of the character data based on the language selected via the language selector (FIG. 4 shows how the system will recognize an object at 420, detect information regarding the language corresponding to the object at 430, displays keypad selection window corresponding to detected language information at 440, which is a type of output, and can even switch between languages according to the user’s input. The object recognized can be characters, images, text, etc., on the application window [paragraph 55]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Huang with further comprising a language selector configured to accept operation input for selecting a language for the recognition target word by the processor, and the processor identifies the one or more words of the character data based on the language selected via the language selector as taught by Lee so that different languages can be used for the robotic system. 
	Regarding Claim 4. Huang in combination with Lee teaches the robot teaching device according to claim 3.
	Huang also teaches:
	wherein 
	the processor is further configured to, based on the language, determine whether the recognition target word is included in the word represented by the character data (FIGS. 4 and 11 show how the robot will then respond to the user input depending on whether or not the robot recognizes the user input, whether or not that input is verbal or a keyword. An interpretation module can include keyword identification methods such as lexicons, parsers, and rule sets to identify keywords [paragraph 38], which means that the interpretation module detects the keywords based on the language of the system. Verbal input or an input associated with verbal tags can be pre-assigned or automatically determined, and interpreted using the respective interpretation module, wherein the results are fed to the response module [paragraph 40]).
	Huang does not teach:
	wherein 
	the processor is further configured to, based on the language selected via the language selection section, set the language based on the detected language information.
	However, Lee teaches:
	wherein 
	the processor is further configured to, based on the language selected via the language selector, set the language based on the detected language information (As shown in FIG. 4, after recognizing the object at 420, the system will detect information regarding the language corresponding to the object at 430. The program is configured to recognize an object in the concurrently executed application, detect language information from the object, set a language for the text IME based on the detected language information, and displaying the text IME for input of the set language [paragraph 15]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Huang with wherein the processor is further configured to, based on the language selected via the language selection section, set the language based on the detected language information as taught by Lee so as to allow the system to work with different languages, and determine the language based on the user’s input. 
	Regarding Claim 5. Huang in combination with Lee teaches the robot teaching device according to claim 3.
	Huang does not teach:
	the processor is further configured to include dictionary data for a plurality of types of languages, estimate a language of the voice by using the dictionary data for the plurality of types of languages, and when the estimated language is different from the language being selected via the language selection section, display an image representing a message prompting to switch the language being selected to the estimated language on the display device.
	However, Lee teaches:
	the processor is further configured to include dictionary data for a plurality of types of languages, estimate a language of the voice by using the dictionary data for the plurality of types of languages, and when the estimated language is different from the language being selected via the language selection section, display an image representing a message prompting to switch the language being selected to the estimated language on the display device (In at least one embodiment, the controller can detect language information from the recognized text using a language recognition algorithm [paragraph 117]. Additionally, the display unit is configured to display an object corresponding to an application that is concurrently executed with a touch panel configured to sense a user’s input, and a controller configured to recognize the object to detect language information related to a language of the object [Claim 11]. As stated above, the object can be detected by a voice recognition sensor [paragraph 38]. The text IME sets up a language or switches types of text IMEs (which are different types of keyboard layouts corresponding to different languages), based on the language information from the controller [paragraph 58]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Huang with the processor is further configured to include dictionary data for a plurality of types of languages, estimate a language of the voice by using the dictionary data for the plurality of types of languages, and when the estimated language is different from the language being selected via the language selection section, display an image representing a message prompting to switch the language being selected to the estimated language on the display device as taught by Lee so as to allow the system to estimate a language when a language has not been directly selected by the user. 

Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US 20190077009 A1 (“Huang”) as applied to claim 2 above, and further in view of Hussain et al. US 20180103066 A1 (“Hussain”).
	Regarding Claim 6. Huang teaches the robot teaching device according to claim 2.
	Huang also teaches:
	A display device to display an image representing a message to the user (In responding to user input, the robot response can include displaying a visual or textual response [paragraph 19]. It is also worth noting that in some variations of the system, the structure and/or learning capabilities of a response module (program) can be limited by permissions [paragraph 20] allowing for tighter control over the robot content).
	Huang does not teach:
	wherein 
	the processor is further configured to cause, before outputting the signal for executing the command, the device to send a message requesting execution permission.
	However, Hussain teaches:
	wherein 
	the processor is further configured to cause, before outputting the signal for executing the command, the device to send a message requesting execution permission (A system that can receive an execution request for executing a command, where as a result of receiving the execution request, the system may verify whether the requesting entity is associated with a policy that grants permission to execute the command document [paragraph 23]. The request is either granted or denied based on the permission verification. This process is shown in FIG. 15. FIG. 6 illustrates a display indicating that a portion of instances are not in a state to accept a command in accordance with an embodiment [paragraph 9]. If execution of a command document or one or more commands in the document fail, or if a portion of the selected instances are not in a state to accept a command (which can be because the permission verification failed) [paragraph 120]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Huang with wherein the processor is further configured to cause, before outputting the signal for executing the command, the device to send a message requesting execution permission as taught by Hussain so as to allow for tighter control over the robot teaching device, as described by Huang in paragraph 20. 
	Regarding Claim 7. Huang in combination with Hussain teaches the robot teaching device according to claim 6.
	Huang does not teach:
	wherein 
	the processor determines whether execution of the command is permitted based on an input operation via an operation key.
	However, Hussain teaches:
	wherein 
	the processor determines whether execution of the command is permitted based on an input operation via an operation key (Each user may have a unique name within the account and may present, or otherwise prove, the possession of security credentials, such as by inputting a password, access key, and/or digital signature, to gain access to computing resources of the account [paragraph 30]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Huang with wherein the processor determines whether execution of the command is permitted based on an input operation via an operation key as taught by Hussain so that the user has an easy means of entering permission information. 
	Regarding Claim 8. Huang in combination with Hussain teaches the robot teaching device according to claim 6.
	Huang also teaches:
	wherein 
	the processor determines, based on the one or more words inputted as the voice signal via the microphone and identified by the processor, which user is issuing the command (robot of the system can be associated with a user account, wherein the user account can track historic user inputs associated with the robot from a user, derivative data extracted from the user inputs, user information, robot personality selections, permissions, or any other suitable user-associated information [paragraph 29]. The robot system can also associate a specific user account to a common language [paragraph 32]. The robot can store user identifier information [paragraph 27]. The robot also can respond with a greeting to a user identified in an earlier session [paragraph 43], and the inclusion of a voice recognition submodule [paragraph 19], indicates that the robot can identify a user based on the user input, including spoken language input. Additionally, the client can manage the user account, store the response module for the user account or robot personality, and/or perform any other suitable function. The client is preferably a native application executing on a user device, which includes a microphone [paragraph 31]. The response module can be generated based on user responses to automatically presented robot-associated responses, historic user inputs for multiple users or user accounts, or any other suitable data).
	Huang does not teach:
	wherein 
	the processor determines, based on which user is issuing the command, whether execution of the command is permitted (A system that can receive an execution request for executing a command, where as a result of receiving the execution request, the system may verify whether the requesting entity is associated with a policy that grants permission to execute the command document [paragraph 23]. The request is either granted or denied based on the permission verification. This process is shown in FIG. 15. FIG. 6 illustrates a display indicating that a portion of instances are not in a state to accept a command in accordance with an embodiment [paragraph 9]. If execution of a command document or one or more commands in the document fail, or if a portion of the selected instances are not in a state to accept a command (which can be because the permission verification failed) [paragraph 120]). 
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Huang with wherein the processor determines, based on which user is issuing the command, whether execution of the command is permitted as taught by Hussain so as to have the system determine if the user issuing the command is authorized to issue the command.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US 20190077009 A1 (“Huang”) as applied to claim 1 above, and further in view of Orcutt US 20120209610 A1 (“Orcutt”).
	Regarding Claim 10. Huang teaches the robot teaching device according to claim 1.
	Huang also teaches:
	wherein 
	the processor is further configured to newly create a file for an operation program (The user can use the client to not only edit existing response modules; it can also be used to create entirely new response modules [paragraph 37]).
	Huang does not teach:
	wherein the processor is further configured to use the one or more words identified by the processor as a file name.
	However, Orcutt teaches:
	wherein the processor is further configured to use the one or more words identified by the processor as a file name (A command browser including a button for creating a new command, which activates a command editor where a new command may be entered [paragraph 6]. The new command editor includes text input fields for a command name and description. Also included in the command editor is a button to train a command name for voice activation in a speech recognition system [paragraph 6]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Huang with wherein the processor is further configured to use the one or more words identified by the processor as a file name as taught by Orcutt so as to allow the user to create a new program name using the voice recognition module of Huang. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664